Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, and the additional gene SEQ ID NO:  42 (TBX4) in the reply filed on 10/16/2020 is acknowledged.
Claims 3, 10, and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2020.
Further, in view of the amendment, and consonant with the lack of unity and the election filed in the response 10/16/2020, amended claims 9, 10, 14, 15, 16, and 21 are WITHDRAWN from prosecution as being drawn to a non-elected combination.  
Claims 1, 8, and 22 are examined herein.
Any rejection not reiterated was overcome by the amendment to the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is drawn to a method which includes a step of determining whether at least one mutation is present in one or more of a set of genes, wherein the determining comprises 
Claims 1, 8 and 22 do not include any further steps that integrate the judicial exceptions, as they include only presolution data gathering in addition to the judicial exceptions.  There is no step that uses the mental process in a meaningful way. 
In addition to the judicial exceptions, the claims include a steps of providing samples, extracting genomic DNA, tagging the extracted DNA with a barcode, capturing target sequences, and determining the sequence of the captured DNA by using next generation sequencing.  This type of analysis was well-established, routine and conventional at the time the invention was made, as evidenced by at least Meyer et al. provides a description of and a protocol for practicing these steps (Meyer et al.  Cold Spring Harb Protoc; 2010; doi:10.1101/pdb.prot5448, 10 pages).  Additionally Ballester et al. provides a review in clinical next generation sequencing, particularly discussing target enrichment with biotinylated probes (p. 359) and attaching barcodes to sample nucleic acids that can be used to identify and distinguish samples for multiplex sequencing (p. 363) (Ballester et al. (2016) Advances in clinical next-generation sequencing: target enrichment and sequencing technologies, EXPERT REVIEW OF MOLECULAR DIAGNOSTICS, 2016 VOL. 16, NO. 3, 357–372).  Furthermore, it was well known 
As such the claims do not amount to significantly more than the judicial exception.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Piao et al. (Clinical Science (2016) 130, 1559–1569) in view of Ballester et al. (EXPERT REVIEW OF MOLECULAR DIAGNOSTICS, 2016 VOL. 16, NO. 3, 357–372),  Machado et al. (HumMutat 36:1113–1127, 2015),  Wang et al. (BMC Pulmonary Medicine (2016) 16:17), Dungey ((2012) Characterization and role of Kruppel-like factor 2 in models of pulmonary hypertension. Univ. of .  
Paio et al. teaches a method that includes providing at least two samples, wherein each sample is from a patient who has PAH (p. 1560).  
Paio et al. genomic DNA from each of the samples, capturing  exons of all of the candidate genes recited in Table 1, which includes instantly recited genes ACVRL1 (also known as ALK1), BMPR2, BMPR1B, ENG, KCNA5,SMAD1, and SMAD4 (p. 1560, 2nd column). 
Paio et al. teaches sequencing exons and intron-exon boundaries of the captured genes using an Illumina HiSeq 2000 sequencer, which is inherently next generation sequencing (p. 1560, 2nd column).  
Paio et al. teaches determining in said captured DNA, by using next generation sequencing whether at least one mutation is present in one or more of said genes, wherein said at least one mutation is an altered base pair, deletion or insertion (p. 1562, first Column; Figure 1).  
Paio et al. does not expressly teach comparing the obtained sequences to SEQ ID NO as recited in the claim.  However, these SEQ ID NO represent known wild type sequences of each of the genes.  Paio et al. does teach the reference sequence for each of the genes in Table 1, and also teaches that sanger sequencing results were compared with the reference sequence.  It would have been prima facie obvious before the effective filing date to have modified the method taught by Paio et al. so as to include comparing all of the sequencing results to the known sequences as part of the bioinformatics analysis to identify mutants or variants in the target genes.  One would have been motivated by the exemplification of a similar comparison 
Paio et al. does not expressly teach that capturing the genes was by “biotinylated probes,” nor does Paio et al. teach tagging extracted DNA with a barcode.  
However,  Ballester et al. teaches an in-solution hybridization method for target enrichment prior to next generation sequence which can be scaled up to a large number of targets and employs biotinylated RNA probes (p.359, 1st column).  Ballester et al. teaches that hybridization based target enrichment technology can achieve uniform coverage of target sequences and good reproducibility (p. 358, 2nd column).  Furthermore, Ballester et al. teaches that the general approach of Illumina sequencing  includes ligating genome fragments to adapter sequences that can have distinct index sequences (i.e. barcodes) that can be used to identify and distinguish samples for multiplex sequencing (p. 363, 2nd column).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Piao et al. so as to have carried out the gene capture of Piao et al. using biotinylated probes as taught by Ballester et al. since Piao et al. teaches capture of target sequences and Ballester et al. teaches that this can be accomplished with biotynlated probes.  Furthermore, since Piao et al. teaches sequencing enriched libraries from multiple patient sources (80 patients having PAH), it would have been prima facie obvious to have employed Illumina adapter sequences that have barcodes within them to provide the advantage of being able to carryout multiplex sequencing and still identify and distinguish samples from different individuals.  Making both of these modifications to the method taught 
 	Piao et al. in view of Ballester et al. does not teach capture and sequencing of all of the genes recited in claim 1. 
 	Each of these genes was known to be associated with PAH or pulmonary disease at the time the invention was made.  
Figure 1 Machado et al. review PAH established and emerging molecular defects.  The reference teaches that in addition to many of the genes sequenced by Piao et al, CAV1, EIF2AK4, ENG, KCNK3, and SMAD9 are genes that are within the canonical BMP signaling and additional pathways implicated in PAH pathogenesis by conventional and next-generation sequence analysis (figure 1 and Table 3), and throughout.  Thus, these were known genes that were PAH associated, and had been subject to sequence analysis in relation to identifying PAH mutations. 
Wang et al. teach a method for screening for PAH associated mutations which includes amplifying and sequencing all of the coding regions and the intron-exon boundaries of known PAH-associated genes including BMPR2, ACVRL1, ENG, SMAD4, CAV1, GDF2, KCNK3, KCNA5, EIF2AK4, and TOPBP1.  A nonsense mutation was identified in BMP9/GDF2. (p. 2).  
	KLF2  was also known to be PAH associated.  In particular, Dungey teaches that KLF2 is a transcription faction that is reduced in models of pulmonary hypertension.  The reference teaches that reduced KLF2 expression may be a critical early event in initiation of PAH and its persistent downregulation may play a role in the transition to a progressive and irreversible process (Abstract and throughout).  

	 It would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Piao et al. so as to have included additional PAH associated genes in the panel of genes sequenced.  One would have been motivated to include the additional genes taught by Machado et al., Wang et al., Dungey et al. and Kerstjens-Frederikse et al. because these genes were all previously known to be associated with the PAH pathology, and Wang et al. demonstrate that screening genes that are associated with PAH may result in identifying relevant mutations in patient populations.  Since each gene recited in the gene panel of claim 1 was known to be a PAH associated gene, it would have been obvious to expand the panel taught by Piao et al. in order to fully study the PAH related genes and identify mutations associated with PAH for use in diagnosing PAH.    
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piao et al. in view of Ballester et al.,  Machado et al.,  Wang et al., and Kerstjens-Frederikse et al. as applied to claim 8 above, and further in view of Galie et al. (Eur Respir J 2015; 46: 903–975).
  	The teachings of Piao et al. in view of Ballester et al.,  Machado et al.,  Wang et al., and Kerstjens-Frederikse et al. are given previously in this office action and fully incorporated herein.  
The references to not teach wherein the patient or the relative of the patient is a candidate for receiving an implantation. 

Therefore, it would have been prima facie obvious to have modified the methods taught by Piao et al. in view of Ballester et al.,  Machado et al.,  Wang et al., and Kerstjens-Frederikse et al. so as to have provided the comprehensive sequencing of PAH associated genes to analyze whether or not PAH associated mutations are present in the genomic DNA of a candidate for implantation in order to provide information for family planning purposes.  

Response to Remarks
 	With regard to the rejection for subject matter eligibility, applicant points out that claim 1 does not recite a “diagnosis” step or a correlation between the genes and PAH or CTEPH.  However, the claim does recite a newly added judicial exception of comparing sequencing results to particular recited sequences.  The response asserts that the specific steps of tagging DNA with a barcode, capturing the targets by biotinylated probes, and sequencing the captured target genes are directed to patent eligible subject matter.  However, these steps were conventional steps practiced in the context of next generation sequencing at the time of the invention, as is noted in the rejection.   The rejection has been modified and is applied to the amended claims.  
	The amendments to claims 1 and 8 were sufficient to overcome the 112(b) and 112(a) rejections previously set forth for these claims. 

	Applicant points out that Dungey does not teach detection of any mutation in teh KLF2 gene, however, Dungey et al. does teach that KLF2 is a PAH associated gene.  Piao et al. clearly exemplify sequencing of PAH associated genes in an effort to identify novel mutations in PAH associated genes. 
	Applicant points out that none of the previously cited references teaches TBX4 as recited in claim 1.  This is not disputed, and sequencing of TBX4 exons was not previously required by the claims.  A new reference has been added to address the amended claims. 
	Applicant argues that Piao only identifies mutations in the genes BMPR2 and ALK1 in 25% of the cohort of patients and that no other candidate gens were uncovered by PIAO et al and thus, potential mutations might have been overlooked.  This is a piecemeal analysis that does not consider the totality of the rejection which relies on other references that detect screen or describe the association  of the other recited genes with PAH.   For example Wang et al. exemplifies that by screening PAH associated BMP9 a novel disease associated mutation was detected.  This supports that including a larger set of PAH associated genes in the screening method will increase the chances of detecting PAH related mutations.  
 	Furthermore, the claims do not require actually detecting a mutation in any gene, let alone in all of the genes.  The merely require determining “whether” they exist.  
	The remarks point out that the methods allow the assessment of the recited gens at once which reduces overall sequencing time and costs.  It was well known at the time of the 
	Applicant argues that the secondary references do not provide any motivation to include additional genes.  However, the examiner cannot agree and a motivation to sequence the larger gene set is set forth in the rejection.  
 	Applicant argues that the artisan would not have had a reasonable expectation of success of arriving at the claimed method but provides no rational or evidence to support this assertion.  
	The newly set forth obviousness rejections are not overcome by these remarks. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634